Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheafor (US 20160109898).
 	With respect to claim 1, figures 1-5 of (US 20160109898) discloses an electronic device comprising: a controller (40a) configured to generate a first operation instruction (PWR_Enm) and a first clock enable signal (enable to oscillator); a clock generator (OSCn) configured to generate a first clock according to the first clock enable signal; a first operation interface (SWm) configured to generate a first power supply signal (from SWm) according to the first clock, and to translate the first operation instruction into a first operation signal (from PWRm); and a first functional unit (PWRm) being enabled according to the first power supply signal, and configured to operate according to the first operation signal.
 	With respect to claim 2, figures 1-5 disclose the electronic device according to claim 1, wherein the first functional unit comprises: a first internal functional circuit (PWRm) being enabled according to the first power supply signal (from SWm), wherein when the first internal functional circuit operates according to the first operation signal( from PWRm), the first internal functional circuit 
 	With respect to claim 3, figures 1-5 disclose the electronic device according to claim 1, wherein the controller (40a) generates a second operation instruction (PWR_Enl) and a second clock enable signal (enable to oscillator 1), the clock generator generates a second clock (OSC1) according to the second clock enable signal, and the electronic device further comprises: a second operation interface (SW1) coupled to a bus and configured to generate a second power supply signal according to the second clock, and to translate a second operation instruction into a second operation signal (from PWR1); and a second functional unit (PWR1) being enabled according to the second power supply signal, and configured to operate according to the second operation signal.
 	With respect to claim 4, figures 1-5 disclose the electronic device according to claim 3, wherein the controller, the clock generator, the first operation interface and the second operation interface are
supplied with a supply voltage (Vdd) at the same time when the electronic device is enabled according to a power-on signal, wherein after the first functional unit is enabled according to the first power supply signal, the first functional unit (PWRm) is supplied with the supply voltage, wherein after the second functional unit (PWR1) is enabled according to the second power supply signal, the second functional unit is supplied with the supply voltage. (Note: the claim language is interpreted in a translational way wherein the supply voltages are supplied via the switches).
 	With respect to claim 5, figures 1-5 disclose the electronic device according to claim 3, further comprising: a bus (viewed as connecting lines) coupled to the controller, the clock generator, the first operation interface and the second operation interface, and configured to transmit the first operation instruction and the first clock to the first operation interface, and to transmit the second operation instruction and the second clock to the second operation interface.

 	With respect to claim 8, figures 1-5 produce the powering method according to claim 7, wherein the first functional unit comprises a first internal functional circuit (PWR1) and a second internal functional circuit (PWR2), and the step of enabling the first functional unit according to the first clock comprises: enabling the first internal functional circuit according to the first clock (from OSCm); and enabling the second internal functional circuit after the first internal functional circuit is operated.
 	With respect to claim 9, figures 1-5 produce the powering method according to claim 7, wherein the electronic device comprises a second functional unit (PWR2), and the powering method further comprises: generating a second clock (from OSC2); enabling a second functional unit according to the second clock; and operating the second functional unit.
 	With respect to claim 10, figures 1-5 produce the powering method according to claim 9, wherein the electronic device is supplied with a supply voltage (Vdd), and the first functional unit is supplied with the supply voltage after the first functional unit is enabled according to the first power supply signal, wherein the second functional unit is supplied with the supply voltage after the second functional unit is enabled according to the second power supply signal.
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
 	With respect to applicant’s argument Sheafor does not teach, disclose or suggest that a first operation interface is configured to generate a first power supply signal according to the first clock, and to translate the first operation instruction into a first operation signal, and that a first functional unit is enabled according to the first power supply signal and configured to operate according to the first 
	Initially, the examiner would like to point out that the operation interface and functional unit are extremely broad terms that virtually any hardware would meet.  The fact that these terms are modified by functional language narrows the scope, however even with the narrow scope Sheafor reads on the terms as presented.  Because the applicant does not give explicit limiting definition for the terms, the terms are construed to be interpreted as face value only modified by the function according to the claims.
	Applicant argues that the clock generator of Fgure 5 in Sheafor cannot be the first operation interface and the first functional unit.  Insomuch as the clock generator reads on the claim language, the examiner disagrees.  Since the switches are controlled by enables to generate a signal it is sufficient to read on the claim language. 
	With respect to the language according, because the PWRm influences the output signal of PWRm the first functional unit is configured to operate according the first operational signal. As such the claim is rejected.
	With respect to claim 7, these claims maintain rejected for similar reasons as claim 1. 

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 6, the prior art fails to suggest or disclose wherein each of the first operation interface and the second operation interface comprises: an instruction translator 
 	With respect to claim 11, the prior art of record fails to suggest or disclose the powering method according to claim 7, wherein the step of enabling the first functional unit according to the first clock, comprises: detecting a signal edge of the first clock; supplying the first functional unit with the supply voltage when the signal edge of the first clock is detected; counting a predetermined time; and outputting the first operation instruction when the first functional unit is enabled completely and the predetermined time is counted completely.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/
Supervisory Patent Examiner, Art Unit 2842